BELCHER, , Commissioner,
The conviction ⅛ for'murder with riralice; the punishment,' ten years- in the penitentiary.
Notice of appeal was given and' entered immediately after the pronouncement of sentence in this cause on June 27, 1955. The* statement of facts was -filed'in the trial court on November 21J 1955, which was after' the expiration o’f- the ninety days allowed by law in.which to prepare and file a statement of facts and bills of exception: after the daté of giving notice of appeal.- Arts. -759a; Sec. 4, and 760d, Vernon’s Ann.C.C.P. • ...
■ Appellant contends that he has been deprived of a statement of facts without, any fault or negligence on his part.
This contention is supported by the -affidavit of appellant’s attorney filed in this cause which states that he was first employed about August 15, 1955, and then requested the court reporter for an estimate of the cost of the statement of facts which he then refused to make because he was on vacation, and that after the vacation he was informed that the cost would be $250. The payment was delayed because the reporter demanded payment in cash before he began, which was later paid on September 23, 1955, at which time the reporter said it would take 25 or 30 days to prepare *790the statement of facts which actually took him 53 days to complete.
In Fleming v. State, Tex.Cr.App., 279 S.W.2d 340, we said:
■ “It is incumbent upon the appellant to obtain the statement of facts, to have the same properly approved, and to follow it up to see that it is filed as required by law. Upon the reporter’s failure to furnish the átatement of facts, it was appellant’s duty to resort to proper legal process to- compel him to do so, and.the failure to take such action or make any effort to invoke the aid of the court, shows lack of diligence precluding relief. The record fails to show the exercise of diligence in that appellant did not resort to any' means to secure the statement -of facts other than above mentioned. 4 Tex.Jur. 446, Sec. 308; 4 Tex.Jur. 455, Sec. 314; McHenry v. State, 141 Tex.Cr.R. 118, 147 S.W.2d 488; Teague v. State, 158 Tex.Cr.R. 83, 253 S.W.2d 276.”
See also Hart v. State, 86 Tex.Cr.R. 653, 218 S.W. 1054, Whitley v. State, Tex.Cr.App., 238 S.W.2d 774, and Andrews v. State, Tex.Cr.App., 286 S.W.2d 426.
The facts in the instant case show a lack of diligence on the part of the appellant to obtain a statement of facts.
The record does not contain any bills of exception.
The indictment, as well as all matters of procedure, appear regular, therefore, nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.